Exhibit 10.48

EQUINIX 2014 ANNUAL INCENTIVE PLAN

JANUARY 1, 2014

PLAN OBJECTIVES

Equinix, Inc. (the “Company”) offers the 2014 Annual Incentive Plan (“2014 AIP”)
to eligible employees of the Company and its subsidiaries to provide them with
the opportunity to participate in Company performance. It is designed to
motivate employees to achieve certain Company objectives while providing
competitive total rewards for key positions and retaining top talent.

PLAN FEATURES

ELIGIBILITY/PARTICIPATION

All full-time and part-time employees of the Company and employees of the
Company’s subsidiaries have the possibility of receiving a target bonus under
the 2014 AIP, provided the conditions set out below are met. Commissioned sales
employees and those on Management by Objectives Plans are not eligible to
participate. Full-time and part-time new hires become eligible to participate in
the 2014 AIP as of their hire date. The maximum target bonus that an employee
not employed by the Company or a participating subsidiary at the beginning of
the year may receive, however, will be a percentage of a target bonus equal to
that percentage of the year he/she was employed by the Company or a
participating subsidiary and is subject to the conditions set out below being
met. An employee with a start date on or after October 1, 2014 will not be
eligible to participate in the 2014 AIP.

To be eligible to receive a target bonus, the employee must be employed by the
Company or a participating subsidiary at the date when the bonus amount is paid
pursuant to the paragraph entitled “Payment of Awards” below, and for avoidance
of doubt, an employee is not eligible to receive a bonus under the 2014 AIP if
on the date a target bonus is to be paid:

 

  •   he/she is on a Performance Improvement Plan (PIP);

 

  •   he/she is on notice (whether given or received) of termination of
employment;

 

  •   he/she is on garden or similar non-paid leave; and/or

 

  •   he/she is suspended from his/her duties for any reason and/or is subject
to ongoing disciplinary proceedings.

Payouts will be pro-rated over the period based on the position the employee
held during the performance period. For example, if an employee is promoted from
Senior Manager to Director, his/her bonus will be calculated based upon the
number of days in each position. As another example, if an employee is promoted
from a non-commissioned position to a commissioned sales position, his/her bonus
will be pro-rated based on the number of days worked in a non-commissioned
position. Subject to applicable laws, an employee on an approved leave of
absence (not considered as effective work time) from the Company or a
participating subsidiary will be eligible for the pro-rated bonus amount based
on the number of days worked as an active employee during the 2014 calendar
year.



--------------------------------------------------------------------------------

Any bonus payment made under the 2014 AIP will not form part of an employee’s
pensionable salary.

The plan year is effective January 1, 2014 and will end on December 31, 2014.
Where bonuses are awarded under the 2014 AIP, they will be paid after plan
year-end.

TARGET BONUSES

Target bonuses are based on a percentage of the employee’s annual base salary.
An employee’s target bonus percentage may be modified from time to time, for
example, due to changes in the Company’s financials or salary changes, until the
end of the plan year.

The 2014 AIP includes an individual performance component. Bonus awards are
linked to employee performance and are intended to reward achievement of key
results at both the Company and individual level. Employee performance will be
measured by an annual performance review, and top performers may earn up to 150%
of target bonus awards. Employees may receive less than their targeted bonus
based upon Company and individual performance. The degree to which the employee
achieves his/her targeted bonus amount (e.g., less than, equal to, or greater
than the target percentage) is the degree to which both the employee and the
Company achieve key performance goals throughout the year.

In addition, at its discretion the Compensation Committee of the Board of
Directors (the “Compensation Committee”) may reduce or eliminate the actual
award that otherwise would be payable should economic conditions warrant it.

PAYMENT OF AWARDS

Individual awards are determined once the plan year has ended and the
Compensation Committee has decided any amounts to be awarded. Where individual
awards are to be paid, they will be paid as soon after the close of the calendar
year as practical. It is intended that payment will be made no later than
required to ensure that no amount paid or to be paid hereunder shall be subject
to the provisions of Section 409A(a)(1)(B) of the Internal Revenue Code and that
all payments shall be eligible for the short-term deferral exception to
Section 409A of the Internal Revenue Code.

FORM OF PAYMENT

Each award to recipients shall be paid in cash in a single lump sum. The Company
shall withhold all required taxes and charges from an award, including any
federal, state, local or other taxes and social insurance contributions. Amounts
will be determined by the Company in U.S. dollars, but may be paid to employees
outside the United States in local currency.

PLAN ADMINISTRATION

The Plan is discretionary in nature, and the Compensation Committee may suspend,
modify or terminate the 2014 AIP at any time without advance notice. The CEO of
the Company, or the Compensation Committee with respect to the Company’s
executive officer participants in the Plan, will have the final decision over
any interpretations or disputes regarding the 2014 AIP. All determinations and
decisions made by the Compensation Committee, the Board of Directors, or the CEO
pursuant to the provisions of the 2014 AIP shall be final, conclusive and
binding on all persons and shall be given the maximum deference permitted by
law.

 

2



--------------------------------------------------------------------------------

COMPANY PERFORMANCE AND FUNDING OF INCENTIVE POOL

The funding level of the Incentive Pool will be based on Company performance
against revenue and adjusted EBITDA goals, as set forth in the Board of
Directors-approved operating plan, adjusted from time to time throughout the
plan year. The revenue goal (weighted at 50%) and the adjusted EBITDA goal
(weighted at 50%) will exclude the impact of one-time events affecting the
operating plan, such as expansion projects or acquisitions not contemplated in
the operating plan, and will exclude the impact of fluctuations in foreign
currencies against the foreign currency rates applied in the FY2014 budget. The
specific revenue and adjusted EBITDA goals for FY14 shall be as set forth on a
“Design Criteria” established prior to the end of the first quarter.

The Design Criteria shall be as follows:

One hundred percent (100%) of the Incentive Pool shall be funded if the Company
hits its operating plan for revenue and adjusted EBITDA for FY14, subject to the
discretion retained by the Compensation Committee to reduce or eliminate the
actual award that otherwise would be payable based upon achieving this goal. For
every 1% below operating plan for revenue, the revenue portion of the Incentive
Pool shall be reduced by 20% and for every 1% below operating plan for adjusted
EBITDA, the adjusted EBITDA portion of the Incentive Pool shall be reduced by
20%. For instance, if the Company is 2% below operating plan for adjusted
EBITDA, only 60% of the adjusted EBITDA portion of the Incentive Pool shall be
funded. There shall be no Incentive Pool if revenue and adjusted EBITDA are 95%
or less of the approved operating plan.

MISCELLANEOUS

Nothing in the 2014 AIP shall interfere with or limit in any way the right of
the Company or its subsidiary or affiliate, as applicable, to terminate any
employee’s employment or service at any time, with or without cause. Except to
the extent provided by applicable law or pursuant to a written agreement between
the employee and the Company or its subsidiary or affiliate, employment with the
Company or its subsidiary or affiliates is on an at-will basis only. Nothing in
this 2014 AIP shall constitute an employment agreement between an employee and
the Company.

Each award that may become payable under the 2014 AIP shall be paid solely from
the general assets of the Company. No amounts awarded or accrued under the Plan
shall be funded, set aside, subject to interest payment or otherwise segregated
prior to payment. The obligation to pay awards under the 2014 AIP shall at all
times be an unfunded and unsecured obligation of the Company. Employees shall
have the status of general creditors of the Company. Any bonus or award payable
under the 2014 AIP is voluntary and occasional and does not create any
contractual or other right to receive grants in future years or benefits in lieu
of such awards.

The 2014 AIP and all awards shall be construed in accordance with and governed
by the laws of the State of California, without regard to their conflict-of-law
provisions.

 

3